Exhibit 10.9
FANNIE MAE LONG-TERM INCENTIVE PLAN
FOR SENIOR VICE PRESIDENTS AND ABOVE
     The Fannie Mae Long-Term Incentive Plan for Senior Vice Presidents and
Above (the “Plan”) is intended to provide incentives in the form of
performance-based cash payments to key employees of Fannie Mae (the “Company”)
to attract and retain such employees.
1. Eligibility. Employees of the Company who are employed at the level of Senior
Vice President and above shall be eligible to participate in the Plan. The
Administrator (as defined in Section 7 below) shall select from the eligible
employees those employees who shall participate in the Plan and be granted a
long-term incentive award (the “LTI Award”). An individual who is designated as
a participant in the Plan by the Administrator and granted an LTI Award is a
Participant. The grant of an LTI Award for a Plan Year shall not entitle a
Participant to the grant of an LTI Award for any other Plan Year.
2. Awards. LTI Awards shall be subject to the vesting, payment and other terms
and conditions of the Plan. With respect to each calendar year (a “Plan Year”)
for which the Administrator determines to grant LTI Awards, the Administrator
may grant a Participant an LTI Award and determine the target amount that is
payable in respect of the award (the “Target LTI Award”), and the Company or
business unit goals applicable to such LTI Award. The Administrator, or its
delegate, may also determine individual goals (together with the Company or
business unit goals, the “Performance Goals”) applicable to the LTI Award. The
achievement of the Performance Goals as determined by the Administrator shall
determine the actual amount (if any) that is paid with respect to the LTI Award.
With respect to LTI Awards granted for the 2009 Plan Year, the Performance Goals
shall be based on 2009 performance relative to the Performance Goals. With
respect to any Plan Year following 2009, the Administrator shall establish the
Performance Goals relevant to any payments in respect of such LTI Award and the
period or periods (which may consist of one or more Plan Years, or any portion
thereof) over which the relevant performance is to be measured.
3. Payment. LTI Awards shall be paid in two annual installments, with each
installment relating to fifty percent (50%) of the LTI Award, based on the
achievement of the relevant Performance Goals as determined by the
Administrator. The first installment of the LTI Award shall be paid between
January 1st and March 15th of the Plan Year following the Plan Year for which it
was granted and the second installment of the LTI Award shall be paid between
January 1st and March 15th of the next succeeding Plan Year (the date on which
each installment is paid, a “Payment Date”), subject to the Participant’s
remaining continuously employed by the Company until each such Payment Date and
subject to Section 4 below and Appendix A or B, as applicable.

1



--------------------------------------------------------------------------------



 



4. Determination of the Actual Amount of the Award. Prior to the payment of any
LTI Award or portion thereof, the Administrator shall determine the extent to
which the relevant Performance Goals associated with the LTI Award have been met
and shall determine the actual amount (if any) of a Participant’s LTI Award
based on such performance. A Participant may be paid an amount less than
(including an amount equal to zero) or greater than the Participant’s Target LTI
Award.
5. Effect of Termination of Employment. The Appendices to this Plan shall govern
the treatment of LTI Awards upon a termination of a Participant’s employment
with the Company.
6. Section 409A. The Plan is intended to comply with all requirements applicable
to nonqualified deferred compensation under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and shall be construed and administered in
accordance with that intent. Notwithstanding the foregoing, neither the Company
nor any of its employees or agents shall have any liability to a Participant by
reason of a determination by any governmental authority that any LTI Award does
not comply with the requirements of Section 409A of the Code. To the extent (and
only to the extent) that the Administrator determines that the six-month delay
described below is required to comply with the timing rules of
Section 1.409A-3(i)(2) of the regulations under Section 409A of the Code,
notwithstanding anything to the contrary in the Plan, if at the time of a
Participant’s termination of employment, the Participant is a “specified
employee,” as defined below, any and all amounts that constitute nonqualified
deferred compensation subject to Section 409A of the Code that are payable under
the Plan on account of such termination of employment that would (but for this
provision) be payable within six (6) months following the date of termination,
shall instead be paid on the next business day following the expiration of such
six (6) month period or, if earlier, upon the Participant’s death. For purposes
of the Plan, all references to “termination of employment” and correlative
phrases shall be construed to require a “separation from service” (as defined in
Section 1.409A-1(h) of the Treasury regulations after giving effect to the
presumptions contained therein), and the term “specified employee” means an
individual determined by the Company to be a specified employee under Treasury
regulation Section 1.409A-1(i). Each payment made under the Plan shall be
treated as a separate payment.
7. Administration. The Board of Directors of the Company (the “Board”) or the
Compensation Committee of the Board (the “Committee”) shall administer the Plan
with respect to those employees of the Company over which such entity has
responsibility for making compensation-related decisions, as provided in the
Company’s applicable delegations of authority, as such delegations may be
amended from time to time. References to the “Administrator” shall refer to
either the Board or the Committee, as applicable. The Administrator has
discretionary authority, subject only to the express provisions of the Plan, to
interpret the Plan; determine eligibility for and grant awards hereunder;
determine the amounts payable under awards; determine the terms and conditions
of any LTI Award; prescribe forms, rules and procedures; and otherwise do all
things necessary to carry out the purposes of the Plan. The senior ranking
officer in the Company’s Human Resources Department shall also have
discretionary authority to

2



--------------------------------------------------------------------------------



 



interpret the Plan and to prescribe forms, rules and procedures for the
administration of the Plan. Decisions of the Administrator and the senior
ranking officer in the Company’s Human Resources Department shall be conclusive
and binding on all Participants and their beneficiaries.
8. Regulatory Oversight. Notwithstanding anything in the Plan to the contrary
and for the avoidance of doubt, LTI Awards shall be subject to approval by the
Federal Housing Finance Agency (“FHFA”) to the extent required by the Company’s
Senior Preferred Stock Purchase Agreement and any applicable statutes,
guidelines, rules or regulations.
9. Withholding. All payments required to be made by the Company under the Plan
to a Participant shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company determines it should
withhold pursuant to any applicable law or regulation. To the extent any LTI
Award results in current “wages” for FICA purposes prior to the date such award
is paid, the Company may reduce other pay of the Participant to satisfy
withholding requirements related thereto; but if there is no other pay (or if
the Company fails to withhold from such other pay to satisfy its FICA
withholding obligations), the Participant’s LTI Award shall be appropriately
reduced by the amount of the required withholding.
10. Repayment Provisions. LTI Awards are subject to the terms of the Company’s
Repayment Provisions for Fannie Mae U.S. Securities and Exchange Commission
(“SEC”) Executive Officers.
11. No Rights to Continued Employment. Nothing contained herein shall be
construed as conferring upon a Participant the right to continue in the employ
of the Company as an employee or in any other capacity.
12. Amendment; Termination. The Plan shall continue in effect until amended or
terminated in accordance with this Section. The Plan may be amended or
terminated as to all Participants or as to any specific Participant at any time
by the Company acting by the Board. Notwithstanding the foregoing, no amendment
or termination of the Plan shall adversely impact, without such Participant’s
prior written consent, the Participant’s rights with respect to any LTI Award
that has been granted to such Participant.
13. Governing Law. Except as provided under federal law, the provisions of the
Plan are governed by and construed in accordance with the laws of the District
of Columbia.

3



--------------------------------------------------------------------------------



 



Appendix A
Effect of Termination of Employment — Participant is an SEC Executive Officer
This Appendix A applies to Participants who are executive officers of the
Company as defined under applicable SEC rules (“SEC Executive Officers”).
A.1. Effect of Termination of Employment. Except as otherwise expressly provided
in this Appendix A, a Participant must remain continuously employed by the
Company until a Payment Date in order to receive payment of the portion of the
LTI Award that is payable by its terms on such date, and the Participant shall
immediately forfeit any right to any unpaid LTI Award upon the Participant’s
termination of employment. The senior ranking officer in the Company’s Human
Resources Department shall, in his or her sole discretion, determine the type of
termination of employment for this Appendix A, including whether the termination
is outside the scope of subsection A.1(a), A.1(b), or A.1(c). Notwithstanding
the foregoing, in the case of the senior ranking officer in Human Resources, the
Committee or the Chief Executive Officer of the Company shall determine the type
of termination of employment for this Appendix A. In the event the senior
ranking officer in the Company’s Human Resources Department determines that a
termination is within the scope of subsection A.1(c), the senior ranking officer
shall make a recommendation to the Board as to the amount of the LTI Award that
should be paid as a result of the termination of employment, with the final
determination regarding the payment amount to be made by the Board (subject to
approval by FHFA in consultation with the U.S. Department of Treasury, as
appropriate).
     (a) Death. If a Participant’s employment terminates by reason of his or her
death:
     (i) with respect to any LTI Award that has been granted to such Participant
for a Plan Year or Plan Years prior to the year in which such termination of
employment occurs and that has not yet been paid, the unpaid amount of such
award or awards shall continue to be paid to the Participant’s estate on the
schedule provided in Section 3 of the Plan as if the Participant had remained
employed until each Payment Date; it being understood that the actual amount (if
any) of the LTI Award for any Plan Year or Plan Years that is paid to a
Participant hereunder on a Payment Date shall be determined by the Administrator
based on the achievement of the relevant Performance Goals with respect to such
LTI Award as provided in Section 2 of the Plan and this Appendix A; and
     (ii) with respect to any LTI Award that has been granted to a Participant
for the Plan Year in which such termination of employment occurs, provided that
such Participant was employed by the Company for a minimum of one full calendar
quarter during the year in which such employment terminates, the Participant’s
estate shall be entitled to receive a pro-rata portion of such award, based on
the period of time worked in the year in which such termination

1



--------------------------------------------------------------------------------



 



of employment occurs, which award shall be paid to the Participant’s estate on
the schedule provided in Section 3 of the Plan as if the Participant had
remained employed until each Payment Date; it being understood that the actual
amount (if any) of the LTI Award for the year of termination that is paid to a
Participant’s estate hereunder on a Payment Date shall be determined by the
Administrator based on the achievement of the relevant Performance Goals with
respect to such LTI Award as provided in Section 2 of the Plan and this
Appendix A.
     (b) Retirement. If a Participant’s employment terminates by reason of such
Participant’s Retirement (as defined below):
     (i) with respect to any LTI Award that has been granted to such Participant
for a Plan Year or Plan Years prior to the year in which such termination of
employment occurs and that has not yet been paid, the unpaid amount of such
award or awards shall continue to be paid on the schedule provided in Section 3
of the Plan as if the Participant had remained employed until each Payment Date;
it being understood that the actual amount (if any) of the LTI Award for any
Plan Year or Plan Years that is paid to a Participant hereunder on a Payment
Date shall be determined by the Administrator based on the achievement of the
relevant Performance Goals with respect to such LTI Award as provided in
Section 2 of the Plan and this Appendix A; and
     (ii) with respect to any LTI Award that has been granted to a Participant
for the Plan Year in which such termination of employment occurs, the
Participant shall immediately forfeit any such award.
     For purposes of this Plan, “Retirement” means retirement from active
employment with the Company at or after age sixty-five (65) with at least five
(5) years of service with the Company. Notwithstanding the foregoing, if it is
determined that a Participant could have been terminated for cause at the time
of his or her retirement from active employment with the Company, such
Participant shall be deemed to have been terminated for cause and shall
immediately forfeit any right to any unpaid LTI Award.
     (c) Involuntary Termination by Fannie Mae Other than for Cause — (SEC
Executive Officer). If a Participant’s employment is terminated by the Company
other than for cause and such person is an executive officer of the Company
under SEC rules, the Board may determine, subject to approval by FHFA in
consultation with the U.S. Department of Treasury, as appropriate, and subject
to such Participant’s signing and returning to the Company (and not revoking) a
release of claims in a form satisfactory to the Company within such period as
may be specified by the Company (not to exceed seventy-five (75) days from the
date of termination), that such Participant will receive all or a portion of any
unpaid LTI Awards; which award or awards shall be paid on the schedule provided
in Section 3 of the Plan as if the Participant remained employed until each
Payment Date; it being understood that the actual amount (if any) of the LTI
Award that is paid to a Participant hereunder shall be determined by the
Administrator based on the achievement of the relevant Performance Goals with
respect to such LTI Award as

2



--------------------------------------------------------------------------------



 



provided in Sections 2 and 4 of the Plan (and, for the avoidance of doubt, the
Participant shall immediately forfeit the portion of any LTI Awards that the
Administrator does not determine to be payable to the Participant hereunder).
     For the avoidance of doubt, all determinations made under subsection A.1(c)
of this Appendix A shall be made by the Board, in its sole discretion and
subject to the approvals described in the Plan, and a Participant whose
employment terminates under the circumstances described in subsection A.1(c) of
this Appendix A shall have no right to receive payment with respect to any
portion of any LTI Award granted to such Participant.

3